                                           Case 5:20-cv-07974-BLF Document 64 Filed 07/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RIGOBERTO SARAMIENTO, et al.,                      Case No. 20-cv-07974-BLF (SVK)
                                   8                   Plaintiffs,
                                                                                           ORDER RE DISCOVERY LETTER
                                   9            v.                                         BRIEF
                                  10    FRESH HARVEST, INC., et al.,                       Re: Dkt. No. 63
                                  11                   Defendants.

                                  12          The Court is in receipt of the Parties’ joint discovery submission. Dkt. 63. It is unclear
Northern District of California
 United States District Court




                                  13   which discovery requests have been responded to and which remain in dispute. The Parties are
                                  14   directed to prepare the chart required by the undersigned’s Civil and Discovery Referral Matters
                                  15   Standing Order, setting forth the disputed requests, the responses thereto, and each Party’s
                                  16   compromise position. The Parties must send a Word version of the chart (including a column for
                                  17   the Court’s ruling each disputed request) of the chart to the undersigned’s Courtroom Deputy by
                                  18   July 8, 2021.
                                  19          SO ORDERED.
                                  20   Dated: July 2, 2021
                                  21

                                  22
                                                                                                    SUSAN VAN KEULEN
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
